Citation Nr: 9902148	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-12 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
post-operative residuals of a trimalleolar fracture of the 
left ankle.

2.  Entitlement to service connection for arthritis of the 
left leg, left knee, left hip, back, neck, left shoulder, 
left elbow, and left wrist, claimed as secondary to a 
service-connected trimalleolar fracture of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1980 
and from March 1981 to September 1988.  This matter comes to 
the Board of Veterans Appeals (Board) following decisions by 
the RO in Huntington, West Virginia.

In a brief on appeal, dated in January 1999, the veterans 
representative presented argument to the effect that the 
veteran is entitled to service connection for a right leg 
injury, claimed as secondary to service-connected 
trimalleolar fracture of the left ankle.  The Board finds, 
however, that the record does not reflect that a valid notice 
of disagreement (NOD) with respect to that issue has to date 
been received.  The representatives January 1999 brief is 
the only document in the record which contains an expression 
of dissatisfaction with the ROs April 1998 decision denying 
the claim in question.  That document, submitted to the 
Board, cannot properly be considered a valid NOD absent some 
indication that it has also been filed with the RO.  See 
38 U.S.C.A. § 7105(b)(1) (West 1991) (the NOD must . . . be 
filed with the activity which entered the determination with 
which disagreement is expressed . . . .); 38 C.F.R. 
§ 20.300 (1998) (to the same effect).  Lacking a valid NOD as 
to the ROs April 1998 decision, the Board does not have 
jurisdiction to adjudicate the merits of the underlying 
claim.  See 38 U.S.C.A. §§ 7105(a), 7108 (West 1991); 
38 C.F.R. § 20.200, 20.201 (1998); Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993) (the filing of a timely NOD is a 
prerequisite to the Boards proper exercise of jurisdiction 
over a claim.).

The representative has also presented argument in his brief 
to the effect that the veteran is entitled to a rating in 
excess of 20 percent for post-operative residuals of a 
trimalleolar fracture of the left ankle.  It is the Boards 
conclusion, however, that it likewise does not have 
jurisdiction to adjudicate the merits of that claim.  The 
record shows that the RO, by rating action in April 1995, 
implemented a January 1995 proposal to reduce the veterans 
rating for the left ankle from 20 to 10 percent, effective 
July 1, 1995.  The veteran filed a NOD as to the reduction in 
May 1995, and a SOC was issued to him later that same month.  
In April 1996, however, the RO restored the veterans 20 
percent evaluation, effective back to the time of the prior 
reduction, and no timely substantive appeal as to the April 
1995 rating action was received (perhaps due to the fact that 
the April 1996 restoration, in effect, rendered moot the 
veterans appeal of the ROs prior reduction in April 1995).  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  Lacking a timely substantive appeal, and in light of 
the intervening decision in April 1996 which granted the full 
benefit sought, the veterans appeal of the ROs April 1995 
rating action became moot.  See discussion, Reasons and 
Bases for Findings and Conclusion, infra.

Thus, when the veteran subsequently filed a claim for an 
increased rating (in excess of 20 percent) for post-operative 
residuals of a trimalleolar fracture of the left ankle in 
December 1997, that claim was a new claim (a claim for an 
increased rating), separate and distinct from the matter that 
had given rise to the previous appeal (a claim for 
restoration of a previously reduced rating).  As to the new 
claim for increase, it appears that the RO denied it, and 
that the veteran was notified of the ROs decision via the 
(erroneous) issuance of a supplemental SOC (SSOC) in April 
1998.  Notably, however, he was not provided his appellate 
rights as to that new determination, and no jurisdictional 
NOD has to date been received.  (As noted above, the 
representatives January 1999 brief on appeal, submitted to 
the Board, cannot properly be considered a valid NOD absent 
some indication that it has also been filed with the RO.)  
Lacking a valid NOD, it is the Boards conclusion that it 
does not currently have jurisdiction to address the increased 
rating issue.  Nevertheless, the RO should take appropriate 
corrective action to ensure that the veteran is provided 
notice of his appellate rights with respect to the ROs April 
1998 denial, so that he may be given a proper opportunity to 
initiate an appeal of that decision if he so desires.

Turning to a final jurisdictional matter, the Board finds, 
conversely, that the issue of the veterans entitlement to 
service connection for arthritis of the of the left leg, left 
knee, left hip, back, neck, left shoulder, left elbow, and 
left wrist, claimed as secondary to a service-connected 
trimalleolar fracture of the left anklethough not listed on 
the relevant VA Form 8 (Certification of Appeal)has 
been developed for appellate review.  Documents in the file 
show that the RO denied that claim by a decision entered in 
January 1995, and that a NOD was received from the veteran in 
February 1995.  A SOC was issued in April 1995, and the 
appeal was thereafter completed when the veteran submitted 
additional written argument, accepted by the RO as a 
substantive appeal, in May 1995.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998).  
Consequently, that issue is properly before the Board.

(A decision on the matter of the veterans entitlement to 
service connection for arthritis of the left leg, left knee, 
left hip, back, neck, left shoulder, left elbow, and left 
wrist, claimed as secondary to a service-connected 
trimalleolar fracture of the left ankle, is deferred pending 
completion of the development sought in the REMAND below.)


FINDINGS OF FACT

1.  By rating action of April 14, 1995, the RO implemented a 
January 1995 proposal to reduce the veterans rating for 
post-operative residuals of a trimalleolar fracture of the 
left ankle from 20 to 10 percent, effective July 1, 1995.  
The RO notified the veteran of this action, and of his 
appellate rights, by letter dated April 27, 1995.

2.  On May 8, 1995, the RO received a written statement from 
the veteran in which he expressed his disagreement with the 
ROs April 1995 rating action.

3.  On May 17, 1995, the RO mailed a SOC to the veteran with 
respect to the issue appealed.

4.  By a decision entered on April 9, 1996, the RO restored 
the veterans prior 20 percent rating for post-operative 
residuals of a trimalleolar fracture of the left ankle, 
effective July 1, 1995.

5.  On April 10, 1996, the RO furnished the veteran a SSOC 
informing him that his prior 20 percent evaluation had been 
restored as though the reduction had not occurred.  He was 
notified that the matter could not be prepared for appellate 
consideration unless he submitted a substantive appeal, or a 
request for an extension of time for filing a substantive 
appeal, within 60 days.

6.  No further statements or submissions pertaining to the 
veterans left ankle were thereafter received by VA within 60 
days.


CONCLUSION OF LAW

The appeal of the ROs April 1995 decision to reduce the 
veterans rating for post-operative residuals of a 
trimalleolar fracture of the left ankle, from 20 to 10 
percent, is dismissed.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing a NOD.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (1998).  Then, after a SOC is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1998). 

A substantive appeal can be set forth on a VA Form 9 
(Appeal to Board of Veterans Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 
(1998).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the appellant, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, he is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf.  Rowell v. Principi, 4 Vet. 
App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a substantive appeal with regard to the ROs 
April 14, 1995, decision to implement a January 1995 proposal 
to reduce the veterans rating for post-operative residuals 
of a trimalleolar fracture of the left ankle from 20 to 10 
percent, effective July 1, 1995.  The record shows that the 
veteran was notified of the ROs April 1995 rating action, 
and of his appellate rights, by letter dated April 27, 1995.  
A NOD was received from the veteran on May 8, 1995, and the 
RO mailed a SOC to the veteran with respect to the issue 
appealed on May 17, 1995.  Subsequently, however, on April 9, 
1996, the RO restored the veterans prior 20 percent rating 
for post-operative residuals of a trimalleolar fracture of 
the left ankle, effective July 1, 1995 (the effective date of 
the prior reduction).  On April 10, 1996, the RO furnished 
the veteran a SSOC notifying him that his prior 20 percent 
evaluation had been restored as though the reduction had not 
occurred.  He was notified that the matter could not be 
prepared for appellate consideration unless he submitted a 
substantive appeal, or a request for an extension of time for 
filing a substantive appeal, within 60 days.  However, no 
further statements or submissions pertaining to the veterans 
left ankle were thereafter received by VA within 60 days.  
Absent a timely substantive appeal, the appeal of this issue 
must be dismissed.

In dismissing this portion of the veterans appeal, the Board 
notes that ordinarily, in situations such as this, where the 
veterans substantive appeal is found by the Board to be 
untimely, and the issue of timeliness has not yet been 
addressed by the RO, the proper course would be for the Board 
to remand the matter to the RO to allow the veteran to submit 
evidence and argument on the question.  See, e.g., Marsh v. 
West, 11 Vet. App. 468 (1998).  However, where, as here, the 
record demonstrates that the benefit sought by the veteran on 
appealrestoration of his 20 percent rating for the left 
anklehas been granted in full, no useful purpose would be 
served by remanding the matter for additional development.  
The full benefit sought already having been granted, the 
Boards dismissal of the appeal poses no risk of prejudice to 
the veteran.  The Board will therefore proceed with final 
disposition of the appeal, as noted.


ORDER

The appeal of the ROs April 1995 decision to reduce the 
veterans rating for post-operative residuals of a 
trimalleolar fracture of the left ankle, from 20 to 10 
percent, is dismissed.


REMAND

VA regulations require that a SSOC be furnished to an 
appellant when additional evidence pertinent to an appeal is 
received following the issuance of a SOC or SSOC.  38 C.F.R. 
§ 19.31 (1998).  In the present case, the record shows that 
the RO issued the veteran a SOC in April 1995 with regard to 
the issue of his entitlement to service connection for 
arthritis of the left leg, left knee, left hip, back, neck, 
left shoulder, left elbow, and left wrist, claimed as 
secondary to service-connected trimalleolar fracture of the 
left ankle.  Additional evidence was subsequently added to 
the record.  That evidence consists of private and VA medical 
records, dated from 1995 to 1998, containing findings 
relative to several physical examinations the veteran 
underwent subsequent to April 1995.  The evidence is, in the 
Boards judgment, pertinent to the matter here on appeal.  
Because no SSOC addressing this evidence has been issued, a 
remand is required for corrective action.  Id.

For the reasons stated, this issue is REMANDED to the RO for 
the following actions:

	1.  The veteran should be contacted and 
given an opportunity to submit 
additional evidence in support of his 
claim of service connection, and the 
additional evidence received, if any, 
should be associated with the claims 
folder.  Any further development 
indicated by the record should 
thereafter be undertaken.

	2.  The RO should then take adjudicatory 
action on the claim of entitlement to 
service connection for arthritis of the 
left leg, left knee, left hip, back, 
neck, left shoulder, left elbow, and 
left wrist, claimed as secondary to 
service-connected trimalleolar fracture 
of the left ankle.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, inter 
alia, a summary of the evidence received 
since the SOC was issued in April 1995.  
38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
